84690: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19040: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84690


Short Caption:FOLLOWILL (NICOLE) VS. STATE, PAROLE BD. OF COMM'RSCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A846872Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerNicole Christine Followill
					In Proper Person
				


RespondentDonna VerchioKathleen M. Brady
							(Attorney General/Dep't of Public Safety/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentEric ChristiansenKathleen M. Brady
							(Attorney General/Dep't of Public Safety/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentKatie FrankerKathleen M. Brady
							(Attorney General/Dep't of Public Safety/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentLamicia BaileyKathleen M. Brady
							(Attorney General/Dep't of Public Safety/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentScott WeisenthalKathleen M. Brady
							(Attorney General/Dep't of Public Safety/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentState of Nevada Parole Board of CommissionersKathleen M. Brady
							(Attorney General/Dep't of Public Safety/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


05/10/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


05/10/2022Petition/WritFiled Proper Person Petition for Writ.  Motion for Petition for Writ of Mandamus. (SC)22-14828




05/10/2022Other Incoming DocumentFiled Proper Person Document. Exhibits. (SC)22-14829




05/17/2022Petition/WritFiled Proper Person Petition for Writ. (Amended) (SC)22-15559




05/17/2022Other Incoming DocumentFiled Proper Person Document. Exhibits (To Amended Petition) (SC)22-15561




05/17/2022Notice/IncomingFiled Respondents' Notice of Appearance of Counsel for Kathleen Brady. (SC)22-15623




06/15/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  RP/JH/LS  (SC)22-19040




07/11/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-21758




07/11/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View